        Case 5:18-cv-01706-LCB Document 37 Filed 01/06/21 Page 1 of 1                   FILED
                                                                               2021 Jan-06 AM 11:57
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                          NORTHEASTERN DIVISION
PHILLIP BONE, et al.,                     )
                                          )
       Plaintiffs,                        )
                                          )
v.                                        )   Case No.: 5:18-cv-1706-LCB
                                          )
ALLIANCE INVESTMENT                       )
COMPANY, LLC D/B/A AICE                   )
CONCRETE,                                 )

       Defendant.

                                     ORDER

      The parties submitted a joint status report on January 4, 2021, informing the

Court that settlement negotiations were ongoing and requesting an additional 30

days to continue those negotiations before proceeding with the case. The request is

well taken. The parties are ORDERED to submit a joint status report on or before

February 3, 2021, regarding the status of the case going forward.

      DONE and ORDERED January 6, 2021.



                                   _________________________________
                                   LILES C. BURKE
                                   UNITED STATES DISTRICT JUDGE
